UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6197


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

KEVIN MCDONALD,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Chief
District Judge. (3:04-cr-00255-JRS-2)


Submitted:   July 28, 2011                 Decided:   August 2, 2011


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin McDonald, Appellant Pro        Se. Stephen Wiley Miller,
Elizabeth Wu, Assistant United       States Attorneys, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Kevin    McDonald     appeals      the    district    court’s     order

denying his motion for reduction of sentence under 18 U.S.C.

§ 3582(c)(2) (2006).           We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by     the   district   court.          United    States    v.     McDonald,     No.

3:04-cr-00255-JRS-2 (E.D. Va. Jan. 18, 2011).                    We dispense with

oral    argument     because     the    facts    and   legal     contentions    are

adequately     presented   in     the    materials      before    the   court   and

argument would not aid the decisional process.



                                                                         AFFIRMED




                                          2